DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2 and 5-6 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1-2 and 5-6 the prior art of record does not teach an optical element comprising: a support; an alignment layer that is provided on one surface of the support and has an uneven structure in which a recess portion and a protrusion portion are alternately provided, the recess portion extending in a line shape including a first curve having a curvature of 3.0 mm-1 or higher, and the protrusion portion extending in a line shape including a second curve having a curvature of 3.0 mm-1 or higher; and a liquid crystal layer having an alignment pattern in which an optical axis of a liquid crystal molecule is parallel to the surface of the support and is aligned along the recess portion and the protrusion portion in the alignment layer, and the liquid crystal molecule is immobilized, wherein in the alignment pattern, a direction of the optical axis of the liquid crystal molecule continuously rotates and changes in at least one in-plane direction of the liquid crystal layer and a period of 180° rotation is from 0.3 µm to 5 µm.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562. The examiner can normally be reached 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU VU/Primary Examiner, Art Unit 2871